--------------------------------------------------------------------------------

 


Exhibit 10.1







--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


 


 
AMENDMENT NO. 2
 
TO CREDIT AGREEMENT
 
dated as of
June 25, 2007
 
Among
 
ICO, INC.,
BAYSHORE INDUSTRIAL, L.P. and
ICO POLYMERS NORTH AMERICA, INC.,
as Borrowers,
 


KEYBANK NATIONAL ASSOCIATION,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
AND THE OTHER LENDING INSTITUTIONS NAMED HEREIN,
as Lenders,


and


KEYBANK NATIONAL ASSOCIATION,
as an LC Issuer, Lead Arranger, Bookrunner,
Administrative Agent and Syndication Agent


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Swing Line Lender


 





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------



AMENDMENT NO. 2 TO CREDIT AGREEMENT


This Amendment No. 2 to Credit Agreement (this “Amendment”) is made as of June
25, 2007, by and among the following:
 
(i)           ICO, INC., a Texas corporation (“ICO”), BAYSHORE INDUSTRIAL, L.P.,
a Texas limited partnership (“Bayshore”), and ICO POLYMERS NORTH AMERICA, INC.,
a New Jersey corporation (“ICO Polymers,” and together with ICO and Bayshore,
the “Borrowers” and individually, each a “Borrower”);
 
(ii)           KEYBANK NATIONAL ASSOCIATION, a national banking association,
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, and the
other lending institutions from time to time party hereto (each a “Lender” and
collectively, the “Lenders”);
 
(iii)           KEYBANK NATIONAL ASSOCIATION, a national banking association, as
an LC Issuer, lead arranger, bookrunner, and administrative agent (in such
capacity as administrative agent, the “Administrative Agent”); and
 
(iv)           WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as the Swing Line Lender.
 
RECITALS:


A.           The Borrowers, the Administrative Agent and the Lenders are parties
to the Credit Agreement, dated as of October 27, 2006, as amended by Amendment
No. 1 and Waiver to Credit Agreement, dated April 25, 2007 (as may be further
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).
 
B.           The Borrowers, the Administrative Agent and the Lenders desire to
further amend the Credit Agreement as more fully set forth herein.
 
C.           Each capitalized term used herein and not otherwise defined herein
shall have the same meaning set forth in the Credit Agreement.
 
AGREEMENT:


In consideration of the premises and mutual covenants herein and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrowers, the Administrative Agent and the Lenders agree as
follows:
 
1.           New Definitions.  The following definitions shall be added to
Section 1.01 of the Credit Agreement in the appropriate alphabetical order:
 
““Amendment No. 2” means Amendment No. 2 to Credit Agreement, dated as of June
25, 2007.”
 
““Amendment No. 2 Effective Date” has the meaning provided in Section 31 of
Amendment No. 2.”
 


--------------------------------------------------------------------------------



““Notice of Swing Loan Refunding” has the meaning provided in Section 2.04(b).”
 
““Sweep Documentation” means, collectively, the Master Agreement for Treasury
Service by and between ICO and Wells Fargo Bank, National Association, and the
Acceptance of Service Agreement by and between ICO and Wells Fargo Bank,
National Association, in each case as in effect from time to time.”
 
““Swing Line Commitment” means $1,500,000.”
 
““Swing Line Facility” means the credit facility established under Section 2.04
pursuant to the Swing Line Commitment of the Swing Line Lender.”
 
““Swing Line Lender” means Wells Fargo Bank, National Association.”
 
““Swing Line Note” means a promissory note substantially in the form of Exhibit
A-3 hereto.”
 
““Swing Loan” means any loan made by the Swing Line Lender under the Swing Line
Facility pursuant to Section 2.04.”
 
““Swing Loan Maturity Date” means, with respect to any Swing Loan, the earlier
of (i) the 15th day of each calendar month, (ii) the last day of each calendar
month, and (ii) the Revolving Facility Termination Date.”
 
““Swing Loan Participation” has the meaning provided in Section 2.04(c).”
 
““Swing Loan Participation Amount” has the meaning provided in Section 2.04(c).”
 
““Wells Fargo Base Rate” means , for any day, a fluctuating interest rate per
annum as shall be in effect from time to time which rate per annum shall at all
times be equal to the greater of (i) the rate of interest established by Wells
Fargo Bank, National Association, from time to time, as its “prime rate,”
whether or not publicly announced, which interest rate may or may not be the
lowest rate charged by it for commercial loans or other extensions of credit; or
(ii) the Federal Funds Effective Rate in effect from time to time, determined
one Business Day in arrears, plus 1/2 of 1% per annum.”
 
2.           Amendments to Section 1.01 to the Credit Agreement.  The following
definitions contained in Section 1.01 of the Credit Agreement shall be amended
and restated in their entirety to read as follows:
 
““Aggregate Credit Facility Exposure” means, at any time, the sum of (i) the
Aggregate Revolving Facility Exposure at such time, (ii) the principal amount of
Swing Loans outstanding at such time and (iii) the aggregate principal amount of
the Term Loans outstanding at such time.”
 
““Borrowing” means a Revolving Borrowing, a Term Borrowing or the incurrence of
a Swing Loan.”
 
““Credit Facility” means the credit facility established under this Agreement
pursuant to which (i) the Lenders shall make Revolving Loans to the Borrowers,
and shall participate in LC

2

--------------------------------------------------------------------------------



Issuances, under the Revolving Facility pursuant to the Revolving Commitment of
each such Lender, (ii) each Lender with a Term Commitment shall make a Term Loan
to the Borrowers pursuant to such Term Commitment of such Lender, (iii) the
Swing Line Lender shall make Swing Loans to the Borrowers under the Swing Line
Facility pursuant to the Swing Line Commitment, and (iv) each  LC Issuer shall
issue Letters of Credit for the account of the LC Obligors in accordance with
the terms of this Agreement.”
 
““Credit Facility Exposure” means, for any Lender at any time, the sum of (i)
such Lender’s Revolving Facility Exposure at such time, (ii) in the case of the
Swing Line Lender, the principal amount of Swing Loans outstanding at such time,
and (iii) the outstanding aggregate principal amount of the Term Loan made by
such Lender, if any.”
 
““Lender” and “Lenders” have the meaning provided in the first paragraph of this
Agreement and includes any other Person that becomes a party hereto pursuant to
an Assignment Agreement, other than any such Person that ceases to be a party
hereto pursuant to an Assignment Agreement.  Unless the context otherwise
requires, the term “Lenders” includes the Swing Line Lender.”
 
““Loan” means any Revolving Loan, Term Loan or Swing Loan.”
 
““Note” means a Revolving Facility Note, a Term Note or a Swing Line Note, as
applicable.”
 
““Obligations” means all amounts, indemnities and reimbursement obligations,
direct or indirect, contingent or absolute, of every type or description, and at
any time existing, owing by the Borrowers or any other Loan Party to the
Administrative Agent, any Lender, the Swing Line Lender or any LC Issuer
pursuant to the terms of this Agreement or any other Loan Document (including,
but not limited to, interest and fees that accrue after the commencement by or
against any Loan Party of any insolvency proceeding, regardless of whether
allowed or allowable in such proceeding or subject to an automatic stay under
Section 362(a) of the Bankruptcy Code).”
 
““Term Loan Commitment Period” means the period from and including the Closing
Date through and including the date that is 330 days after the Closing Date.”
 
““Total Term Loan Commitment” means the sum of the Term Commitments of the
Lenders.  As of the Amendment No. 2 Effective Date, the amount of the Total Term
Loan Commitment is $14,166,667.”
 
3.           Amendment to Schedule I.  Schedule I to the Credit Agreement shall
be amended and restated in its entirety as set forth on Exhibit B hereto.
 
4.           Amendment to Section 2.01.  Section 2.01 of the Credit Agreement
shall be amended and restated in its entirety as follows:
 
“Section 2.01   Establishment of the Credit Facility.  On the Closing Date, and
subject to and upon the terms and conditions set forth in this Agreement and the
other Loan Documents, the Administrative Agent, the Lenders, the Swing Line
Lender and each LC Issuer agree to establish the Credit Facility for the benefit
of the Borrower; provided, however, that at no time will (i) the Aggregate
Credit Facility Exposure exceed the Total Credit Facility Amount, or (ii) the
Credit Facility Exposure of any Lender exceed the aggregate amount of such
Lender’s Commitment.”
 

3

--------------------------------------------------------------------------------





 
5.           Amendment to Section 2.02.  Section 2.02 of the Credit Agreement
shall be amended and restated in its entirety as follows:
 
“Section 2.02   Revolving Facility.  During the Revolving Facility Availability
Period, each Lender severally agrees, on the terms and conditions set forth in
this Agreement, to make a Revolving Loan or Revolving Loans to the Borrowers
from time to time pursuant to such Lender’s Revolving Commitment, which
Revolving Loans (i) may, except as set forth herein, at the option of the
Borrower Representative, be incurred and maintained as, or Converted into,
Revolving Loans that are Base Rate Loans or Eurodollar Loans, provided that all
Revolving Loans made as part of the same Revolving Borrowing shall consist of
Revolving Loans of the same Type; (ii) may be repaid or prepaid and reborrowed
in accordance with the provisions hereof; and (iii) shall not be made if, after
giving effect to any such Revolving Loan, (A) the Revolving Facility Exposure of
any Lender would exceed such Lender’s Revolving Commitment, (B) the Aggregate
Revolving Facility Exposure plus the principal amount of Swing Loans would
exceed the Total Revolving Commitment, or (C) the Borrowers would be required to
prepay Loans or cash collateralize Letters of Credit pursuant to Section
2.13(c).  The Revolving Loans to be made by each Lender will be made by such
Lender on a pro rata basis based upon such Lender’s Revolving Facility
Percentage of each Revolving Borrowing, in each case in accordance with Section
2.07 hereof.”
 
6.           Amendment to Section 2.04.  Section 2.04 of the Credit Agreement
shall be amended and restated in its entirety to read as follows:
 
“Section 2.04   Swing Line Facility
 
(a)           Swing Loans.  During the Revolving Facility Availability Period,
the Swing Line Lender agrees, on the terms and conditions set forth in this
Agreement and the Sweep Documentation, to make a Swing Loan or Swing Loans to
the Borrowers from time to time, which Swing Loans:  (i) shall be payable on the
Swing Loan Maturity Date applicable to each such Swing Loan; (ii) shall be made
only in U.S. Dollars; (iii) may be repaid or prepaid and reborrowed in
accordance with the provisions hereof; (iv) may only be made if after giving
effect thereto (A) the aggregate principal amount of Swing Loans outstanding
does not exceed the Swing Line Commitment, and (B) the Aggregate Revolving
Facility Exposure plus the principal amount of Swing Loans would not exceed the
Total Revolving Commitment; (v) shall not be made if, after giving effect
thereto, the Borrowers would be required to prepay Loans or cash collateralize
Letters of Credit pursuant to Section 2.13(c) hereof; and (vi) shall not be made
if the proceeds thereof would be used to repay, in whole or in part, any
outstanding Swing Loan.  To the extent the terms of this Agreement and the Sweep
Documentation conflict, the terms of this Agreement shall control.
 
(b)           Swing Loan Refunding.  The Swing Line Lender may at any time, in
its sole and absolute discretion, direct that the Swing Loans owing to it be
refunded by delivering a notice to such effect to the Administrative Agent,
specifying the aggregate principal amount thereof (a “Notice of Swing Loan
Refunding”).  Promptly upon receipt of a Notice of Swing Loan Refunding, the
Administrative Agent shall give notice of the contents thereof to the Lenders
with Revolving Commitments and, unless an Event of Default specified in Section
8.01(h) in respect of the Borrowers have occurred, the Borrower
Representative.  Each such Notice of Swing Loan Refunding shall be deemed to
constitute delivery by the Borrower Representative of a Notice of Borrowing
requesting Revolving Loans consisting of Base Rate Loans in the amount of the
Swing Loans to which it relates.  Each Lender with a Revolving Commitment
(including the Swing Line Lender) hereby unconditionally agrees (notwithstanding
that any of the conditions
 

4

--------------------------------------------------------------------------------



specified in Section 4.02 or elsewhere in this Agreement shall not have been
satisfied, but subject to the provisions of paragraph (d) below) to make a
Revolving Loan to the Borrowers in the amount of such Lender’s Revolving
Facility Percentage of the aggregate amount of the Swing Loans to which such
Notice of Swing Loan Refunding relates.  Each such Lender shall make the amount
of such Revolving Loan available to the Administrative Agent in immediately
available funds at the Payment Office not later than 2:00 P.M. (local time at
the Payment Office), if such notice is received by such Lender prior to 11:00
A.M. (local time at its domestic lending office), or not later than 2:00 P.M.
(local time at the Payment Office) on the next Business Day, if such notice is
received by such Lender after such time.  The proceeds of such Revolving Loans
shall be made immediately available to the Swing Line Lender and applied by it
to repay the principal amount of the Swing Loans to which such Notice of Swing
Loan Refunding relates.
 
(c)           Swing Loan Participation.  If prior to the time a Revolving Loan
would otherwise have been made as provided above as a consequence of a Notice of
Swing Loan Refunding, any of the events specified in Section 8.01(h) shall have
occurred in respect of the Borrowers or one or more of the Lenders with
Revolving Commitments shall determine that it is legally prohibited from making
a Revolving Loan under such circumstances, each Lender (other than the Swing
Line Lender), or each Lender (other than such Swing Line Lender) so prohibited,
as the case may be, shall, on the date such Revolving Loan would have been made
by it (the “Purchase Date”), purchase an undivided participating interest (a
“Swing Loan Participation”) in the outstanding Swing Loans to which such Notice
of Swing Loan Refunding relates, in an amount (the “Swing Loan Participation
Amount”) equal to such Lender’s Revolving Facility Percentage of such
outstanding Swing Loans.  On the Purchase Date, each such Lender or each such
Lender so prohibited, as the case may be, shall pay to the Swing Line Lender, in
immediately available funds, such Lender’s Swing Loan Participation Amount, and
promptly upon receipt thereof the Swing Line Lender shall, if requested by such
other Lender, deliver to such Lender a participation certificate, dated the date
of the Swing Line Lender’s receipt of the funds from, and evidencing such
Lender’s Swing Loan Participation in, such Swing Loans and its Swing Loan
Participation Amount in respect thereof.  If any amount required to be paid by a
Lender to the Swing Line Lender pursuant to the above provisions in respect of
any Swing Loan Participation is not paid on the date such payment is due, such
Lender shall pay to the Swing Line Lender on demand interest on the amount not
so paid at the overnight Federal Funds Effective Rate from the due date until
such amount is paid in full.  Whenever, at any time after the Swing Line Lender
has received from any other Lender such Lender’s Swing Loan Participation
Amount, the Swing Line Lender receives any payment from or on behalf of the
Borrowers on account of the related Swing Loans, the Swing Line Lender will
promptly distribute to such Lender its ratable share of such amount based on its
Revolving Facility Percentage of such amount on such date on account of its
Swing Loan Participation (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s participating
interest was outstanding and funded); provided, however, that if such payment
received by the Swing Line Lender is required to be returned, such Lender will
return to the Swing Line Lender any portion thereof previously distributed to it
by the Swing Line Lender.
 
(d)           Obligations Unconditional.  Each Lender’s obligation to make
Revolving Loans pursuant to Section 2.04(b) and/or to purchase Swing Loan
Participations in connection with a Notice of Swing Loan Refunding shall be
subject to the conditions that (i) such Lender shall have received a Notice of
Swing Loan Refunding complying with the provisions hereof and (ii) at the time
the Swing Loans that are the subject of such Notice of Swing Loan Refunding were
made, the Swing Line Lender making the same had no actual written notice from
another Lender that an Event of Default had occurred and was continuing, but
otherwise shall be absolute and unconditional, shall be solely for the benefit
of the Swing Line Lender that gives such Notice of
 

5

--------------------------------------------------------------------------------



Swing Loan Refunding, and shall not be affected by any circumstance, including,
without limitation, (A) any set-off, counterclaim, recoupment, defense or other
right that such Lender may have against any other Lender, any Loan Party, or any
other Person, or any Loan Party may have against any Lender or other Person, as
the case may be, for any reason whatsoever, (B) the occurrence or continuance of
a Default or Event of Default, (C) any event or circumstance involving a
Material Adverse Effect, (D) any breach of any Loan Document by any party
thereto, or (E) any other circumstance, happening or event, whether or not
similar to any of the foregoing.”
 
7.           Amendment to Section 2.05(a).  Section 2.05(a) of the Credit
Agreement shall be amended and restated as follows:
 
“(a)         LC Issuances.  During the Revolving Facility Availability Period,
the Borrower Representative may request an LC Issuer at any time and from time
to time to issue, for the account of any Borrower or any Subsidiary Guarantor,
and subject to and upon the terms and conditions herein set forth, each LC
Issuer agrees to issue from time to time Letters of Credit denominated and
payable in Dollars and in each case in such form as may be approved by such LC
Issuer and the Administrative Agent; provided, however, that notwithstanding the
foregoing, no LC Issuance shall be made if, after giving effect thereto, (i) the
LC Outstandings would exceed the LC Commitment Amount, (ii) the Revolving
Facility Exposure of any Lender would exceed such Lender’s Revolving Commitment,
(iii) the Aggregate Revolving Facility Exposure plus the principal amount of
Swing Loans outstanding would exceed the Total Revolving Commitment, or (iv) the
Borrowers would be required to prepay Loans or cash collateralize Letters of
Credit pursuant to Section 2.13(c) hereof.  Subject to Section 2.05(c) below,
each Letter of Credit shall have an expiry date (including any renewal periods)
occurring not later than the earlier of (y) one year from the date of issuance
thereof, or (z) 30 Business Days prior to the Revolving Facility Termination
Date.”
 
8.           Amendment to Section 2.06(a).  Section 2.06(a) of the Credit
Agreement shall be amended and restated as follows:
 
“(a)         Time of Notice.  Each Borrowing of a Loan (other than a
Continuation or Conversion or the incurrence of a Swing Loan) shall be made upon
notice in the form provided for below which shall be provided by the Borrower
Representative to the Administrative Agent at its Notice Office not later than
(i) in the case of each Borrowing of a Eurodollar Loan, 11:00 A.M. (local time
at its Notice Office) at least three Business Days’ prior to the date of such
Borrowing, and (ii) in the case of each Borrowing of a Base Rate Loan, prior to
11:00 A.M. (local time at its Notice Office) on the proposed date of such
Borrowing.”
 
9.           Amendment to Section 2.06(b).  Section 2.06(b) of the Credit
Agreement shall be amended and restated as follows:
 
“(b)         Notice of Borrowing.  Each request for a Borrowing (other than a
Continuation or Conversion or the incurrence of a Swing Loan) shall be made by
an Authorized Officer by delivering written notice of such request substantially
in the form of Exhibit B-1 hereto (each such notice, a “Notice of Borrowing”) or
by telephone (to be confirmed immediately in writing by delivery by an
Authorized Officer of a Notice of Borrowing), and in any event each such request
shall be irrevocable and shall specify (i) the aggregate principal amount of the
Loans to be made pursuant to such Borrowing, (ii) the date of the Borrowing
(which shall be a Business Day), (iii) the Type of Loans such Borrowing will
consist of, and (iv) if applicable, the initial Interest Period.  Without in any
way limiting the obligation of the Borrower Representative to confirm in
 

6

--------------------------------------------------------------------------------



writing any telephonic notice permitted to be given hereunder, the
Administrative Agent may act prior to receipt of written confirmation without
liability upon the basis of such telephonic notice believed by the
Administrative Agent in good faith to be from an Authorized Officer entitled to
give telephonic notices under this Agreement on behalf of the Borrowers.  In
each such case, the Administrative Agent’s record of the terms of such
telephonic notice shall be conclusive absent manifest error.”
 
10.           Amendment to Section 2.06(c).  Section 2.06(d) of the Credit
Agreement shall be amended and restated as follows:
 
“(c)         Minimum Borrowing Amount.  The aggregate principal amount of each
Borrowing by the Borrowers shall not be less than the Minimum Borrowing Amount,
if applicable.”
 
11.           Amendment to Section 2.07(a).  Section 2.07(a) of the Credit
Agreement shall be amended and restated as follows:
 
“(a)         Several Nature of Funding Obligations.  The Commitments of each
Lender hereunder and the obligation of each Lender to make Loans, acquire and
fund Swing Loan Participations, and LC Participations, as the case may be, are
several and not joint obligations.  No Lender shall be responsible for any
default by any other Lender in its obligation to make Loans or fund any
participation hereunder and each Lender shall be obligated to make the Loans
provided to be made by it and fund its participations required to be funded by
it hereunder, regardless of the failure of any other Lender to fulfill any of
its Commitments hereunder.  Nothing herein and no subsequent termination of the
Commitments pursuant to Section 2.12 shall be deemed to relieve any Lender from
its obligation to fulfill its commitments hereunder and in existence from time
to time or to prejudice any rights that the Borrowers may have against any
Lender as a result of any default by such Lender hereunder.”
 
12.           Amendment to Section 2.07(b).  Section 2.07(b) of the Credit
Agreement shall be amended and restated as follows:
 
“(b)         Borrowings Pro Rata.  Except with respect to the making of Swing
Loans by the Swing Line Lender, all Loans hereunder shall be made as
follows:  (i) all Revolving Loans made, and LC Participations acquired by each
Lender, shall be made or acquired, as the case may be, on a pro rata basis based
upon each Lender’s Revolving Facility Percentage of the amount of such Revolving
Borrowing or Letter of Credit in effect on the date the applicable Revolving
Borrowing is to be made or the Letter of Credit is to be issued, and (ii) all
Term Loans shall be made by the Lenders having Term Commitments pro rata on the
basis of their respective Term Commitments.”
 
13.           Amendment to Section 2.07(c).  Section 2.07(c) of the Credit
Agreement shall be amended and restated as follows:
 
“(c)         Notice to Lenders. The Administrative Agent shall promptly give
each Lender, as applicable, written notice (or telephonic notice promptly
confirmed in writing) of each proposed Borrowing (other than the incurrence of
any Swing Loan), or Conversion or Continuation thereof, and LC Issuance, and of
such Lender’s proportionate share thereof or participation therein and of the
other matters covered by the Notice of Borrowing, Notice of Continuation or
Conversion, or LC Request, as the case may be, relating thereto.”
 

7

--------------------------------------------------------------------------------





 
14.           Amendment to Section 2.07(d).  Section 2.07(d) of the Credit
Agreement shall be amended and restated as follows:
 
“(d)         Funding of Loans.
 
(i)           Loans Generally.  No later than 2:00 P.M. (local time at the
Payment Office) on the date specified in each Notice of Borrowing, each Lender
will make available its amount, if any, of each Borrowing requested to be made
on such date to the Administrative Agent at the Payment Office in Dollars and in
immediately available funds and the Administrative Agent promptly will make
available to the Borrowers by depositing to its account at the Payment Office
(or such other account as the Borrower Representative shall specify) the
aggregate of the amounts so made available in the type of funds received.
 
(ii)           Swing Loans.  Subject to Section 2.04(a), on each Business Day,
the Swing Line Lender will make available to the Borrowers by depositing to the
Operating Account the aggregate amount of Swing Loans, if any, required to be
made pursuant to the Sweep Documentation.”
 
15.           Amendment to Section 2.08(b).  Section 2.08(b) of the Credit
Agreement shall be amended and restated as follows:
 
“(b)         Loan Accounts of Administrative Agent and Swing Line Lender; Lender
Register.  Except with respect to Swing Loans, the Administrative Agent shall
maintain accounts in which it shall record (i) the amount of each Loan and
Borrowing made hereunder, the Type thereof, the currency in which such Loan is
denominated, the Interest Period and applicable interest rate, (ii) the amount
and other details with respect to each Letter of Credit issued hereunder, (iii)
the amount of any principal due and payable or to become due and payable from
the Borrowers to each Lender hereunder, (iv) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof, and (v) the other details relating to the Loans, Letters
of Credit and other Obligations.  In addition, the Administrative Agent shall
maintain a register (the “Lender Register”) on or in which it will record the
names and addresses of the Lenders, and the Commitments from time to time of
each of the Lenders.  The Administrative Agent will make the Lender Register
available to any Lender or the Borrowers upon request.  The Swing Line Lender
shall maintain accounts in which it shall record the amount of each Swing Loan
made hereunder and the applicable interest rate.”
 
16.           Amendment to Section 2.08(d).  Section 2.08(d) of the Credit
Agreement shall be amended and restated as follows:
 
“(d)         Notes.  Upon request of any Lender or the Swing Line Lender, the
Borrowers will execute and deliver to such Lender or the Swing Line Lender, as
the case may be, (i) a Revolving Facility Note with blanks appropriately
completed in conformity herewith to evidence the Borrowers’ obligation to pay
the principal of, and interest on, the Revolving Loans made to it by such
Lender, (ii) a Term Note with blanks appropriately completed in conformity
herewith to evidence their obligation to pay the principal of, and interest on,
the Term Loan made to it by such Lender, and (iii) a Swing Line Note with blanks
appropriately completed in conformity herewith to evidence the Borrowers’
obligation to pay the principal of, and interest on, the Swing Loans made to it
by the Swing Line Lender; provided, however, that the decision of any Lender or
the Swing Line Lender to not request a Note shall in no way detract from the
Borrowers’
 

8

--------------------------------------------------------------------------------



obligation to repay the Loans and other amounts owing by the Borrowers to such
Lender or the Swing Line Lender.”
 
17.           Amendment to Section 2.09(a).  Section 2.09(a) of the Credit
Agreement shall be amended and restated as follows:
 
“(a)         Interest on Revolving Loans; Interest on Swing Loans.  (i) The
outstanding principal amount of each Revolving Loan made by each Lender shall
bear interest at a fluctuating rate per annum that shall at all times be equal
to (A) during such periods as such Revolving Loan is a Base Rate Loan, the Base
Rate plus the Applicable Margin in effect from time to time, and (B) during such
periods as such Revolving Loan is a Eurodollar Loan, the relevant Adjusted
Eurodollar Rate for such Eurodollar Loan for the applicable Interest Period plus
the Applicable Margin in effect from time to time.  (ii) The outstanding
principal amount of each Swing Loan shall bear interest from the date of the
Borrowing at a rate per annum that shall be equal to the Wells Fargo Base Rate
in effect at the time of the Borrowing of the applicable Swing Loan minus
1.25%.”
 
18.           Amendment to Section 2.09(d).  Section 2.09(d) of the Credit
Agreement shall be amended and restated as follows:
 
“(d)         Accrual and Payment of Interest.  Interest shall accrue from and
including the date of any Borrowing to but excluding the date of any prepayment
or repayment thereof and shall be payable by the Borrowers: (i) in respect of
each Base Rate Loan, quarterly in arrears on the last Business Day of each
March, June, September and December, (ii) in respect of each Eurodollar Loan, on
the last day of each Interest Period applicable thereto and, in the case of an
Interest Period in excess of three months, on the dates that are successively
three months after the commencement of such Interest Period, (iii) in respect of
any Swing Loan, on the Swing Loan Maturity Date applicable thereto, and (iv) in
respect of all Loans, other than Revolving Loans accruing interest at a Base
Rate, on any repayment, prepayment or Conversion (on the amount repaid, prepaid
or Converted), at maturity (whether by acceleration or otherwise), and, after
such maturity or, in the case of any interest payable pursuant to Section
2.09(c), on demand.”
 
19.           Amendment to Section 2.09(e).  Section 2.09(e) of the Credit
Agreement shall be amended and restated as follows:
 
“(e)         Computations of Interest.  All computations of interest on
Eurodollar Loans and Swing Loans hereunder shall be made on the actual number of
days elapsed over a year of 360 days.  All computations of interest on Base Rate
Loans and Unpaid Drawings hereunder shall be made on the actual number of days
elapsed over a year of 365 or 366 days, as applicable.”
 
20.           Amendment to Section 2.13(a)(i).  Section 2.13(a)(i) of the Credit
Agreement shall be amended and restated as follows:
 
“(a)(i)     each partial prepayment shall be in an aggregate principal amount of
at least (A) in the case of any prepayment of a Eurodollar Loan, $10,000,000
(or, if less, the full amount of such Borrowing), or an integral multiple of
$1,000,000 in excess thereof, (B) in the case of any prepayment of a Base Rate
Loan, $1,000,000 (or, if less, the full amount of such Borrowing), or an
integral multiple of $500,000 in excess thereof, and (C) in the case of any
prepayment of a Swing Loan, in the full amount thereof;”
 

9

--------------------------------------------------------------------------------





 
21.           Amendment to Section 2.13(c)(ii).  Section 2.13(c)(ii) of the
Credit Agreement shall be amended and restated as follows:
 
“(c)(ii)    Loans Exceed the Commitments.  If on any date (after giving effect
to any other payments on such date) (A) the Aggregate Credit Facility Exposure
exceeds the Total Credit Facility Amount, (B) the Revolving Facility Exposure of
any Lender exceeds such Lender’s Revolving Commitment, (C) the Aggregate
Revolving Facility Exposure plus the principal amount of Swing Loans exceeds the
Total Revolving Commitment, or (D) the aggregate principal amount of Swing Loans
outstanding exceeds the Swing Line Commitment, then, in the case of each of the
foregoing, the Borrowers shall, on such day, prepay on such date the principal
amount of Loans and, after Loans have been paid in full, Unpaid Drawings, in an
aggregate amount at least equal to such excess.”
 
22.           Amendment to Section 2.14(b).  Section 2.14(b) of the Credit
Agreement shall be amended and restated as follows:
 
“(b)         Application of Payments.  Except as specifically set forth
elsewhere in this Agreement and subject to Section 8.03, (i) all payments and
prepayments of Revolving Loans and Unpaid Drawings with respect to Letters of
Credit shall be applied by the Administrative Agent on a pro rata basis based
upon each Lender’s Revolving Facility Percentage of the amount of such
prepayment, (ii) all payments and prepayments of Term Loans shall be applied by
the Administrative Agent to reduce the principal amount of the Term Loans made
by each Lender with a Term Commitment, pro rata on the basis of their respective
Term Commitments, and (iii) all payments or prepayments of Swing Loans shall be
applied by the Swing Line Lender to pay or prepay such Swing Loans.”
 
23.           Amendment to Section 3.02.  Section 3.02 of the Credit Agreement
shall be amended and restated as follows:
 
“Section 3.02   Breakage Compensation.  The Borrowers shall compensate each
Lender (including the Swing Line Lender), upon its written request (which
request shall set forth the detailed basis for requesting and the method of
calculating such compensation), for all reasonable losses, costs, expenses and
liabilities (including, without limitation, any loss, cost, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its Eurodollar Loans or Swing Loans and costs
associated with foreign currency hedging obligations incurred by such Lender in
connection with any Eurodollar Loan) which such Lender may sustain in connection
with any of the following: (i) if for any reason (other than a default by such
Lender or the Administrative Agent) a Borrowing of Eurodollar Loans or Swing
Loans does not occur on a date specified therefor in a Notice of Borrowing or a
Notice of Continuation or Conversion (whether or not withdrawn by the Borrower
Representative or deemed withdrawn pursuant to Section 3.01(a)); (ii) if any
repayment, prepayment, Conversion or Continuation of any Eurodollar Loan occurs
on a date that is not the last day of an Interest Period applicable thereto or
any Swing Loan is paid prior to the Swing Loan Maturity Date applicable thereto;
(iii) if any prepayment of any of its Eurodollar Loans is not made on any date
specified in a notice of prepayment given by the Borrower; (iv) as a result of
an assignment by a Lender of any Eurodollar Loan other than on the last day of
the Interest Period applicable thereto pursuant to a request by the Borrower
Representative pursuant to Section 3.05(b); or (v) as a consequence of (y) any
other default by the Borrowers to repay or prepay any Eurodollar Loans when
required by the terms of this Agreement or (z) an election made pursuant to
Section 3.05(b).  The written request of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower Representative and
 

10

--------------------------------------------------------------------------------



shall be conclusive absent manifest error.  The Borrowers shall pay such Lender
the amount shown as due on any such request within 10 days after receipt
thereof.”
 
24.           Amendment to Section 4.02.  Section 4.02 of the Credit Agreement
shall be amended and restated in its entirety as follows:
 
“Section 4.02   Conditions Precedent to All Credit Events.  The obligations of
the Lenders and each LC Issuer to make or participate in each Credit Event is
subject, at the time thereof, to the satisfaction of the following conditions:
 
(a)           Notice.  The Administrative Agent (and in the case of subpart
(iii) below, the applicable LC Issuer) shall have received, as applicable, (i) a
Notice of Borrowing meeting the requirements of Section 2.06(b) with respect to
any Borrowing (other than a Continuation or Conversion or incurrence of Swing
Loan), (ii) a Notice of Continuation or Conversion meeting the requirements of
Section 2.10(b) with respect to a Continuation or Conversion, or (iii) an LC
Request meeting the requirements of Section 2.05(b) with respect to each LC
Issuance.
 
(b)           No Default; Representations and Warranties.  At the time of each
Credit Event and also after giving effect thereto, (i) there shall exist no
Default or Event of Default and (ii) all representations and warranties of the
Loan Parties contained herein or in the other Loan Documents shall be true and
correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
Credit Event, except to the extent that such representations and warranties
expressly relate to an earlier specified date, in which case such
representations and warranties shall have been true and correct in all material
respects as of the date when made.
 
The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by the Borrowers to the Administrative Agent, the
Swing Line Lender, each LC Issuer and each of the Lenders that all of the
applicable conditions specified in Section 4.01 and Section 4.02 have been
satisfied as of the times referred to in such Sections.”
 
25.           Amendment to Section 8.03(vi).  Section 8.03(vi) of the Credit
Agreement shall be amended and restated as follows:
 
“(vi)        sixth, to the payment of all other Obligations of the Loan Parties
owing under or in respect of the Loan Documents that are then due and payable to
the Administrative Agent, each LC Issuer, the Swing Line Lender, the Lenders and
the Designated Hedge Creditors, ratably based upon the respective aggregate
amounts of all such Obligations owing to them on such date; and”
 
26.           Amendment to Section 11.04(a).  Section 11.04(a) of the Credit
Agreement shall be amended and restated as follows:
 
“(a)         Equalization. If at any time any Lender receives any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Loan Documents, or otherwise)
that is applicable to the payment of the principal of, or interest on, the Loans
(other than Swing Loans), LC Participations, Swing Loan Participations or Fees
(other than Fees that are intended to be paid solely to the Administrative Agent
or an LC Issuer and amounts payable to a Lender under Article III), of a sum
that with respect to the related sum or sums received by other Lenders is in a
greater proportion than the total of such Obligation then
 

11

--------------------------------------------------------------------------------



owed and due to such Lender bears to the total of such Obligation then owed and
due to all of the Lenders immediately prior to such receipt, then such Lender
receiving such excess payment shall purchase for cash without recourse or
warranty from the other Lenders an interest in the Obligations to such Lenders
in such amount as shall result in a proportional participation by all of the
Lenders in such amount.”
 
27.           Amendment to Section 11.06(c)(i).  Section 11.06(c)(i) of the
Credit Agreement shall be amended and restated as follows:
 
“(c)(i)     Any Lender may assign all, or if less than all, a fixed portion, of
its Loans, LC Participations, Swing Loan Participations and/or Commitments and
its rights and obligations hereunder to one or more Eligible Assignees, each of
which shall become a party to this Agreement as a Lender by execution of an
Assignment Agreement; provided, however, that”
 
28.           Amendment to Section 11.12(c).  Section 11.12(c) of the Credit
Agreement shall be amended and restated as follows:
 
“(c)         No provision of Article IX may be amended without the consent of
the Administrative Agent and no provision of Section 2.04 may be amended without
the consent of the Swing Line Lender.”
 
29.           Exhibit.  A new Exhibit A-3 shall be added to the Credit Agreement
in the form of the attached Exhibit A hereto.
 
30.           Consent to Dissolution of WEDCO Petrochemicals,
Inc.  Notwithstanding Section 7.02 of the Credit Agreement or any other
provision of the Loan Documents to the contrary, the Administrative Agent and
the Lenders hereby consent to the dissolution of WEDCO Petrochemicals, Inc., a
Delaware corporation, provided that the Borrowers deliver evidence thereof to
the Administrative Agent as soon as possible and in any event no later than 45
days following the Amendment No. 4 Effective Date.
 
31.           Conditions Precedent.  The amendment and waiver set forth above
shall become effective upon the satisfaction of the following conditions
precedent (the “Amendment No. 2 Effective Date”):
 
(a)           this Amendment has been executed by each Borrower, the
Administrative Agent and the Lenders, and counterparts hereof as so executed
shall have been delivered to the Administrative Agent;
 
(b)           the Borrowers have paid all reasonable out-of-pocket fees and
expenses of the Administrative Agent and of special counsel to the
Administrative Agent that have been invoiced on or prior to such date in
connection with the preparation, negotiation, execution and delivery of this
Amendment;
 
(c)           all representations and warranties of the Loan Parties contained
in the Credit Agreement or in the other Loan Documents shall be true and correct
in all material respects with the same effect as though such representations and
warranties had been made on and as of the date of this Amendment, except to the
extent that such representations and warranties expressly relate to an earlier
specified date, in which case such representations and warranties shall have
been true and correct in all material respects as of the date when made; and
 

12

--------------------------------------------------------------------------------





 
(b)           each Subsidiary Guarantor has executed and delivered to the
Administrative Agent the Subsidiary Guarantor Acknowledgment and Agreement
attached hereto.
 
32.           Representations and Warranties.  Each Borrower hereby represents
and warrants to the Administrative Agent and the Lenders that:  (a) such
Borrower has the legal power and authority to execute and deliver this
Amendment; (b) the officials executing this Amendment have been duly authorized
to execute and deliver the same and bind such Borrower with respect to the
provisions hereof; (c) the execution and delivery hereof by such Borrower and
the performance and observance by such Borrower of the provisions hereof do not
violate or conflict with the organizational documents of such Borrower or any
law applicable to such Borrower; (d) no Default or Event of Default exists under
the Credit Agreement, nor will any occur immediately after the execution and
delivery of this Amendment or by the performance or observance of any provision
hereof; and (e) this Amendment constitutes a valid and binding obligation of
such Borrower in every respect, enforceable in accordance with its terms.
 
33.           Credit Agreement Unaffected.  Each reference that is made in the
Credit Agreement or any other Loan Document shall hereafter be construed as a
reference to the Credit Agreement as amended hereby.  Except as herein otherwise
specifically provided, all provisions of the Credit Agreement shall remain in
full force and effect and be unaffected hereby.
 
34.           Counterparts.  This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile signature, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.
 
35.           Entire Agreement.  This Amendment is specifically limited to the
matters expressly set forth herein.  This Amendment and all other instruments,
agreements and documents executed and delivered in connection with this
Amendment embody the final, entire agreement among the parties hereto with
respect to the subject matter hereof and supersede any and all prior
commitments, agreements, representations and understandings, whether written or
oral, relating to the matters covered by this Amendment, and may not be
contradicted or varied by evidence of prior, contemporaneous or subsequent oral
agreements or discussions of the parties hereto.  There are no oral agreements
among the parties hereto relating to the subject matter hereof or any other
subject matter relating to the Credit Agreement.
 
36.           Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury
Trial.  
 
(a)           THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF
THE STATE OF TEXAS WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.  TO THE
FULLEST EXTENT PERMITTED BY LAW, THE BORROWERS HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVE ANY CLAIM TO ASSERT THAT THE LAW OF ANY JURISDICTION OTHER
THAN THE STATE OF TEXAS GOVERNS THIS AMENDMENT.  Any legal action or proceeding
with respect to this Amendment may be brought in any court located in Harris
County, Texas or in any court of the United States for the Southern District of
Texas, Houston Division, and, by execution and delivery of this Amendment, each
Borrower hereby irrevocably accepts for itself and in respect of its property,
generally and unconditionally, the jurisdiction of the aforesaid courts.  The
Borrowers hereby further irrevocably consent to the service of process out of
any of the aforementioned courts in any such action or proceeding by the mailing
of copies thereof by registered or certified mail, postage prepaid, to the
Borrower Representative at its address for notices pursuant to Section 11.05 of
the Credit Agreement, such service to become effective 30 days after such
mailing or at such earlier time as may be provided under applicable
law.  Nothing
 

13

--------------------------------------------------------------------------------



herein shall affect the right of the Administrative Agent or any Lender to serve
process in any other manner permitted by law or to commence legal proceedings or
otherwise proceed against the Borrowers in any other jurisdiction.
 
(b)           The Borrowers hereby irrevocably waive any objection that they may
now or hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Amendment brought in the
courts referred to in Section 36(a) above and hereby further irrevocably waive
and agree not to plead or claim in any such court that any such action or
proceeding brought in any such court has been brought in an inconvenient forum
 

14

--------------------------------------------------------------------------------



(c)           EACH OF THE PARTIES TO THIS AMENDMENT HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.  EACH PARTY HERETO HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS PARAGRAPH.
 
(Signature pages follow.)
 

15

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date first above written.
 

 
ICO, INC.
     
By:
/s/ Jon C. Biro
 
Name:
Jon C. Biro
 
Title:
Chief Financial Officer & Treasurer
     
BAYSHORE INDUSTRIAL, L.P.
     
By:
Bayshore Industrial GP, L.L.C.
 
Its:
General Partner
 
By:
/s/ Jon C. Biro
 
Name:
Jon C. Biro
 
Title:
Chief Financial Officer & Treasurer
     
ICO POLYMERS NORTH AMERICA, INC.
     
By:
/s/ Jon C. Biro   
Name:
Jon C. Biro
 
Title:
Senior Vice President, Chief Financial Officer
   
& Treasurer







--------------------------------------------------------------------------------






 
KEYBANK NATIONAL ASSOCIATION, as
 
Administrative Agent and as a Lender
     
By:
/s/ Thomas J. Purcell
 
Name:
Thomas J. Purcell
 
Title:
Senior Vice President







--------------------------------------------------------------------------------






 
WELLS FARGO BANK, NATIONAL
 
ASSOCIATION, as a Lender
     
By:
/s/ Chad D. Johnson
 
Name:
Chad D. Johnson
 
Title:
Vice President







--------------------------------------------------------------------------------



SUBSIDIARY GUARANTOR ACKNOWLEDGMENT AND AGREEMENT


Each of the undersigned (collectively, the “Subsidiary Guarantors” and,
individually, “Subsidiary Guarantor”) consents and agrees to and acknowledges
the terms of the foregoing Amendment No. 2 Credit Agreement, dated as of June
25, 2007 (the “Amendment”).  Each Subsidiary Guarantor specifically acknowledges
the terms of and consents to the amendments set forth in the Amendment.  Each
Subsidiary Guarantor further agrees that its obligations pursuant to the
Subsidiary Guaranty shall remain in full force and effect and be unaffected
hereby.
 
Each Subsidiary Guarantor hereby waives and releases, to the fullest extent
permitted by applicable law, the Administrative Agent and each of the Lenders
and their respective directors, officers, employees, attorneys, affiliates, and
subsidiaries from any and all claims, offsets, defenses, and counterclaims of
which any of the Subsidiary Guarantors is aware, such waiver and release being
with full knowledge and understanding of the circumstances and effect thereof
and after having consulted legal counsel with respect thereto.
 
EACH SUBSIDIARY GUARANTOR HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
SUBSIDIARY GUARANTOR ACKNOWLEDGMENT AND AGREEMENT OR THE AMENDMENT, OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.  EACH SUBSIDIARY GUARANTOR HEREBY
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.
 
(Signature page follows.)
 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Subsidiary Guarantor Acknowledgment and Agreement has
been duly executed and delivered as of the date of the Amendment.
 

 
ICO GLOBAL SERVICES, INC. 
       
By:
/s/ Donald Eric Parsons
 
Name:
Donald Eric Parsons
 
Title:
President
     
ICO P&O, INC.
     
By:
/s/ Jon C. Biro
 
Name:
Jon C. Biro
 
Title:
Treasurer & Chief Financial Officer
     
ICO TECHNOLOGY, INC.
     
By:
/s/ Jon C. Biro
 
Name:
Jon C. Biro
 
Title:
Senior V.P., Treasurer & Chief Financial
   
Officer
     
WEDCO TECHNOLOGY, INC.
     
By:
/s/ Jon C. Biro
 
Name:
Jon C. Biro
 
Title:
Treasurer & Chief Financial Officer
     
WORLDWIDE GP, L.L.C.
     
By:
/s/ Jon C. Biro
 
Name:
Jon C. Biro
 
Title:
Manager
     
WORLDWIDE LP, L.L.C.
     
By:
ICO Global Services, Inc.
   
Its Sole Member
       
By:
/s/ Donald E. Parsons
 
Name:
Donald E. Parsons
 
Title:
President
           


--------------------------------------------------------------------------------






 
ICO WORLDWIDE, L.P. 
 
By:
Worldwide GP, L.L.C. 
   
Its General Partner 
       
By:
/s/ Jon C. Biro
 
Name:
Jon C. Biro
 
Title:
Manager
     
BAYSHORE INDUSTRIAL GP, L.L.C.
     
By:
/s/ Jon C. Biro
 
Name:
Jon C. Biro
 
Title:
Treasurer & Chief Financial Officer
     
BAYSHORE INDUSTRIAL LP, L.L.C.
 
By:
ICO Global Services, Inc.
   
Its Sole Member
     
By:
/s/ Donald Eric Parsons
 
Name:
Donald Eric Parsons
 
Title:
President
       
ICO POLYMERS, INC.
     
By:
/s/ Jon C. Biro
 
Name:
Jon C. Biro
 
Title:
Treasurer & Chief Financial Officer
     
BAYSHORE RE HOLDINGS, INC.
     
By:
/s/ Jon C. Biro
 
Name:
Jon C. Biro
 
Title:
Senior V.P., Treasurer & Chief Financial
   
Officer
     
WEDCO PETROCHEMICAL, INC.
     
By:
/s/ Jon C. Biro
 
Name:
Jon C. Biro
 
Title:
Treasurer & Chief Financial Officer
     


--------------------------------------------------------------------------------






 
CHINA RE HOLDINGS, INC.
     
By:
/s/ Jon C. Biro
 
Name:
Jon C. Biro
 
Title:
Senior V.P., Treasurer & Chief Financial
   
Officer







--------------------------------------------------------------------------------



Exhibit A
EXHIBIT A-3


SWING LINE NOTE
 
 

 $1,500,000.00 
 Houston, Texas
 
 June 25, 2007

  
 
 
FOR VALUE RECEIVED, the undersigned ICO, INC., a Texas corporation (“ICO”),
BAYSHORE INDUSTRIAL, L.P., a Texas limited partnership (“Bayshore”), and ICO
POLYMERS NORTH AMERICA, INC., a New Jersey corporation (“ICO Polymers,” and
together with ICO and Bayshore, the “Borrowers” and individually, each a
“Borrower”), jointly and severally, hereby promise to pay, on the Swing Loan
Maturity Date (as defined in the Credit Agreement hereinafter referred to), to
the order of WELLS FARGO NATIONAL ASSOCIATION, a national banking association
(the “Lender”), the principal sum equal to the lesser of (a) $1,500,000.00 (ONE
MILLION FIVE HUNDRED THOUSAND DOLLARS) or (b) the aggregate unpaid principal
amount of all Swing Loans made by the Lender to the Borrowers pursuant to the
Credit Agreement (as defined below), together with interest at the rate and on
the terms as specified herein.
 
This Swing Line Note is one of the Notes referred to in the Credit Agreement,
dated as of December 8, 2005, among the Borrowers, KEYBANK NATIONAL ASSOCIATION,
a national banking association, WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, and the other lending institutions from time to
time party thereto (each a “Lender” and collectively, the “Lenders”), KEYBANK
NATIONAL ASSOCIATION, a national banking association, as an LC Issuer, lead
arranger, bookrunner, and administrative agent (in such capacity as
administrative agent, the “Administrative Agent”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, as the Swing Line Lender
(as amended and as the same may be further amended, restated or otherwise
modified from time to time, the “Credit Agreement”), and is entitled to the
benefits thereof and of the other Loan Documents.  All capitalized terms used in
this Note and not otherwise defined shall have the meanings set forth in the
Credit Agreement.
 
In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Swing Line Note may be declared to be due and payable
in the manner and with the effect provided in the Credit Agreement.
 
The Borrowers hereby waive presentment, demand, protest or notice of any kind in
connection with this Swing Line Note, except as expressly set forth in the
Credit Agreement or the other Loan Documents.  No failure to exercise, or delay
in exercising, any rights hereunder on the part of the holder hereof shall
operate as a waiver of any such rights.
 
This Swing Line Note shall be construed in accordance with and be governed by
the laws of the State of Texas, without regard to principles of conflict of law.
 


--------------------------------------------------------------------------------



THE UNDERSIGNED HEREBY IRREVOCABLY WAIVE ALL RIGHTS TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS REVOLVING
FACILITY NOTE, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY.
 

 
ICO, INC.
     
By:
 
 
Name:
Jon C. Biro
 
Title:
Chief Financial Officer & Treasurer
     
BAYSHORE INDUSTRIAL, L.P.
 
By:
Bayshore Industrial GP, L.L.C.
 
Its:
General Partner
     
By:
 
 
Name:
Jon C. Biro
 
Title:
Chief Financial Officer & Treasurer
     
ICO POLYMERS NORTH AMERICA, INC.
     
By:
 
 
Name:
Jon C. Biro
 
Title:
Senior Vice President, Chief Financial Officer
   
& Treasurer
   


 
 


--------------------------------------------------------------------------------



Exhibit B
 
Schedule 1
 
Lenders and Commitments
 
Lender
Revolving
Commitment
Revolving Facility
Percentage as of
 the Closing Date
Term
Commitment
KeyBank National Association
$15,000,000.00
50.00%
$7,083,333.50
Wells Fargo Bank, National Association
$15,000,000.00
50.00%
$7,083,333.50
Total:
$30,000,000.00
100.00%
$14,166,667.00


 


 